 

Exhibit 10.25


GENVEC, INC.
2002 STOCK INCENTIVE PLAN

        1.    Definitions.    In this Plan, except where the context otherwise
indicates, the following definitions shall apply:

        1.1. “Affiliate” means a corporation, partnership, business trust,
limited liability company or other form of business organization at least a
majority of the total combined voting power of all classes of stock or other
equity interests of which is owned by the Company, either directly or
indirectly, and any other entity designated by the Committee in which the
Company has a significant interest.

        1.2. “Agreement” means a written agreement or other document evidencing
an Award that shall be in such form as may be specified by the Committee and
that may, but need not, be signed by a Participant, as determined by the
Committee in its discretion.

        1.3. “Award” means a grant of an Option or Restricted Stock.

        1.4. “Board” means the Board of Directors of the Company.

        1.5. “Code” means the Internal Revenue Code of 1986, as amended.

        1.6. “Committee” means the Compensation Committee of the Board or such
other committee(s), subcommittee(s) or person(s) appointed to administer this
Plan or to make and/or administer specific Awards hereunder. If no such
appointment is in effect at any time, “Committee” shall mean the Board.

        1.7. “Common Stock” means the common stock, par value $.001 per share,
of the Company.

        1.8. “Company” means GenVec, Inc., and any successor thereto.

        1.9. “Date of Exercise” means the date on which the Company receives
notice of the exercise of an Option in accordance with the terms of Section 7
hereof.

        1.10. “Date of Grant” means the date on which an Award is granted under
this Plan.

        1.11. “Eligible Person” means any person who is (a) an Employee
(b) hired to be an Employee, (c) a Non-Employee Director, or (d) a consultant or
independent contractor to the Company or an Affiliate, as determined by the
Committee.

        1.12. “Employee” means any person determined by the Committee to be an
employee of the Company or an Affiliate.

        1.13. “Exercise Price” means the price per Share at which an Option may
be exercised.

        1.14. “Fair Market Value” means, unless otherwise determined by the
Committee, if the Common Stock is traded on a securities exchange or quoted on
an automated dealer quotation system, the last sale price for a Share, as of the
relevant date, on such securities exchange or automated dealer quotation system
as reported by such source as the Committee may select, or if the Common Stock
is not traded on a securities exchange or automated dealer quotation system, an
amount equal to the then fair market value of a Share as determined by the
Committee pursuant to a reasonable method adopted in good faith for such
purpose.

        1.15. “Incentive Stock Option” means an Option granted under this Plan
that the Company designates as an incentive stock option under Section 422 of
the Code.

 

1

--------------------------------------------------------------------------------


 

        1.16. “Non-Employee Director” means any member of the Company’s or an
Affiliate’s Board of Directors who is not an Employee.

        1.17. “Nonstatutory Stock Option” means an Option granted under this
Plan that is not an Incentive Stock Option.

        1.18. “Option” means an option to purchase Shares granted under this
Plan in accordance with the terms of Section 6 hereof.

        1.19. “Option Period” means the period during which an Option may be
exercised.

        1.20. “Participant” means an Eligible Person who has been granted an
Award hereunder.

        1.21. “Performance Goals” means performance goals established by the
Committee which may be based on earnings or earnings growth, sales, return on
assets, cash flow, total shareholder return, equity or investment, regulatory
compliance, satisfactory internal or external audits, improvement of financial
ratings, achievement of balance sheet or income statement objectives,
implementation or completion of one or more projects or transactions, or any
other objective goals established by the Committee, and may be absolute in their
terms or measured against or in relationship to other companies comparably,
similarly or otherwise situated. Such performance goals may be particular to an
Eligible Person or the department, branch, Affiliate, or division in which the
Eligible Person works, or may be based on the performance of the Company, one or
more Affiliates, or the Company and one or more Affiliates, and may cover such
period as may be specified by the Committee.

        1.22. “Plan” means the GenVec, Inc. 2002 Stock Incentive Plan, as
amended from time to time.

        1.23. “Prior Plans” means the Company’s 1993 Stock Incentive Plan and
the 2000 Director Option Plan.

        1.24. “Restricted Stock” means Shares granted under the Plan pursuant to
the provisions of Section 8 hereof.

        1.25. “Section 422 Employee” means an Employee who is employed by the
Company or a “parent corporation” or “subsidiary corporation” (both as defined
in Sections 424(e) and (f) of the Code) with respect to the Company.

        1.26. “Share” means a share of Common Stock.

        1.27. “Ten-Percent Stockholder” means a Section 422 Employee who
(applying the rules of Section 424(d) of the Code) owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a “parent corporation” or “subsidiary corporation” (both
as defined in Sections 424(e) and (f) of the Code) with respect to the Company.

        1.28. “Unissued Shares” means (i) any available shares under the Prior
Plans as of the date of termination of the Prior Plans, (ii) shares subject to
options under the Prior Plans that expired or terminated for any reason without
having been fully exercised and (iii) shares of Restricted Stock that are
forfeited under the Prior Plans.

        2.    Purpose.    This Plan is intended to assist the Company and its
Affiliates in attracting and retaining Eligible Persons of outstanding ability
and to promote the identification of their interests with those of the
stockholders of the Company and its Affiliates.

        3.    Administration.    The Committee shall administer this Plan and
shall have plenary authority, in its discretion, to grant Awards to Eligible
Persons, subject to the provisions of this Plan. The Committee shall have
plenary authority and discretion, subject to the provisions of this

 

2

--------------------------------------------------------------------------------


 

 

Plan, to determine the Eligible Persons to whom Awards shall be granted, the
terms (which terms need not be identical) of all Awards, including without
limitation the Exercise Price of Options, the time or times at which Awards are
granted, the number of Shares covered by Awards, whether an Option shall be an
Incentive Stock Option or a Nonstatutory Stock Option, any exceptions to
nontransferability, any Performance Goals applicable to Awards, any provisions
relating to vesting, and the period during which Options may be exercised and
Restricted Stock shall be subject to restrictions. In making these
determinations, the Committee may take into account the nature of the services
rendered or to be rendered by Award recipients, their present and potential
contributions to the success of the Company and its Affiliates, and such other
factors as the Committee in its discretion shall deem relevant. Subject to the
provisions of the Plan, the Committee shall have plenary authority to interpret
the Plan and Agreements, prescribe, amend and rescind rules and regulations
relating to them, and make all other determinations deemed necessary or
advisable for the administration of this Plan and Awards granted hereunder. The
determinations of the Committee on the matters referred to in this Section 3
hereof shall be binding and final.

        4.    Eligibility.    Awards may be granted only to Eligible Persons.

        5.    Stock Subject to Plan.

        5.1. Subject to adjustment as provided in Section 9 hereof, (a) the
maximum number of Shares that may be issued under this Plan is 1,000,000 Shares,
plus any Unissued Shares, (b) the maximum number of Shares with respect to which
an Employee may be granted Awards under this Plan during a calendar year is
150,000 Shares, (c) the maximum number of Shares that may be issued pursuant to
the exercise of Incentive Stock Options is 1,250,000 Shares, and (d) the maximum
number of Shares that may be issued as Restricted Stock during the term of the
Plan is 100,000 Shares.

        5.2. If an Option expires or terminates for any reason without having
been fully exercised or if shares of Restricted Stock are forfeited, then the
unissued Shares that had been subject to the Award shall be available for the
grant of additional Awards.

        6.    Options.

        6.1. Options granted under this Plan to Eligible Persons shall be either
Incentive Stock Options or Nonstatutory Stock Options, as designated by the
Committee; provided, however, that Incentive Stock Options may only be granted
to Eligible Persons who are Section 422 Employees on the Date of Grant. Each
Option granted under this Plan shall be identified either as a Nonstatutory
Stock Option or an Incentive Stock Option and shall be evidenced by an Agreement
that specifies the terms and conditions of the Option. Options shall be subject
to the terms and conditions set forth in this Section 6 hereof and such other
terms and conditions not inconsistent with this Plan as the Committee may
specify.

        6.2. The Exercise Price of an Option granted under this Plan shall not
be less than one hundred percent (100%) of the Fair Market Value of the Common
Stock on the Date of Grant. Notwithstanding the foregoing, in the case of an
Incentive Stock Option granted to an Employee who, on the Date of Grant is a
Ten-Percent Shareholder, the Exercise Price shall not be less than one hundred
and ten percent (110%) of the Fair Market Value of a share on the Date of Grant.

        6.3. The Option Period shall be determined by the Committee and
specifically set forth in the Agreement; provided, however, that an Option shall
not be exercisable after ten (10) years (five (5) years in the case of an
Incentive Stock Option granted to a Ten-Percent Stockholder) from its Date of
Grant.

 

3

--------------------------------------------------------------------------------


 

 

 

        7.    Exercise of Options.

        7.1. An Option may, subject to the terms of the applicable Agreement
evidencing the Option, be exercised in whole or in part by the delivery to the
Company of a notice of the exercise, in such form as the Committee may
prescribe, accompanied, in the case of an Option, by (a) a full payment for the
Shares with respect to which the Option is exercised or (b) irrevocable
instructions to a broker to deliver promptly to the Company cash equal to the
exercise price of the Option. To the extent provided in the applicable
Agreement, payment may be made by (i) delivery (including constructive delivery)
of Shares (provided that such shares, if acquired pursuant to an option or other
award granted hereunder or under any other compensation plan maintained by the
Company or any Affiliate, have been held by the Participant for at least six
(6) months) valued at Fair Market Value on the Date of Exercise or (ii) delivery
of a promissory note as provided in Section 7.2 hereof.

        7.2. To the extent provided in an Agreement and permitted by applicable
law, the Committee may accept as payment of all or a portion of the Exercise
Price a promissory note executed by the Participant evidencing his or her
obligation to make future cash payment thereof. Promissory notes made pursuant
to this Section 7.2 shall (a) be secured by a pledge of the Shares received upon
exercise of the Option, (b) bear interest at a rate fixed by the Committee, and
(c) contain such other terms and conditions as the Committee may determine in
its discretion.

        8.    Restricted Stock Awards.    Each grant of Restricted Stock under
this Plan shall be subject to an Agreement specifying the terms and conditions
of the Award. Restricted Stock granted under this Plan shall consist of Shares
that are restricted as to transfer, subject to forfeiture, and subject to such
other terms and conditions as may be determined by the Committee. Such terms and
conditions may provide, in the discretion of the Committee, for the lapse of
such transfer restrictions or forfeiture provisions to be contingent upon the
achievement of one or more specified Performance Goals.

        9.    Capital Adjustments.    In the event of any change in the
outstanding Common Stock by reason of any stock dividend, split-up,
recapitalization, reclassification, combination or exchange of shares, merger,
consolidation, liquidation or the like, the Committee may, in its discretion,
provide for a substitution for or adjustment in (a) the number and class of
shares subject to outstanding Awards, (b) the consideration to be received upon
exercise or payment of an Award, (c) the Exercise Price of Options, (d) the
aggregate number and class of shares for which Awards thereafter may be granted
under this Plan, (e) the maximum number of Shares with respect to which an
Employee may be granted Awards during the period specified in Section 5.1(b)
hereof, (f) the maximum number of Shares that may be issued pursuant to the
exercise of Incentive Stock Options as specified in Section 5.1(c) hereof, and
(g) the maximum number of Shares which may be issued as Restricted Stock during
the term of the Plan as specified in Section 5.1(d) hereof.

        10.    Termination or Amendment.    The Board may amend or terminate
this Plan in any respect at any time; provided, however, that, after this Plan
has been approved by the stockholders of the Company, no amendment or
termination of this Plan shall be made by the Board without approval of (a) the
Company’s stockholders to the extent stockholder approval of the amendment is
required by applicable law or regulations or the requirements of the principal
exchange or interdealer quotation system on which the Common Stock is listed or
quoted, if any, and (b) each affected Participant if such amendment or
termination would adversely affect such Participant’s rights or obligations
under any Award granted prior to the date of such amendment or termination.

 

4

--------------------------------------------------------------------------------


 

        11.    Modification, Substitution of Awards.

        11.1. Subject to the terms and conditions of this Plan, the Committee
may modify the terms of any outstanding Awards; provided, however, that (a) no
modification of an Award shall, without the consent of the Participant, impair
any of the Participant’s rights or obligations under such Award and (b) in no
event may (i) an Option be modified to reduce the Exercise Price of the Option
or (ii) an Option be cancelled or surrendered in consideration for the grant of
a new Option with a lower Exercise Price.

        11.2. Anything contained herein to the contrary notwithstanding, Awards
may, at the discretion of the Committee, be granted under this Plan in
substitution for stock options and other awards covering capital stock of
another corporation which is merged into, consolidated with, or all or a
substantial portion of the property or stock of which is acquired by, the
Company or one of its Affiliates. The terms and conditions of the substitute
Awards so granted may vary from the terms and conditions set forth in this Plan
to such extent as the Committee may deem appropriate in order to conform, in
whole or part, to the provisions of the awards in substitution for which they
are granted. Such substitute Awards granted hereunder shall not be counted
toward the Share limit imposed by Section 5.1(b) hereof, except to the extent it
is determined by the Committee that counting such Awards is required in order
for Awards granted hereunder to be eligible to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code.

        12.    Foreign Employees.    Without amendment of this Plan, the
Committee may grant Awards to Eligible Persons who are subject to the laws of
foreign countries or jurisdictions on such terms and conditions different from
those specified in this Plan as may in the judgement of the Committee be
necessary or desirable to foster and promote achievement of the purposes of this
Plan. The Committee may make such modifications, amendments, procedures,
sub-plans and the like as may be necessary or advisable to comply with
provisions of laws of other countries or jurisdictions in which the Company or
any of its Affiliates operate or have employees.

        13.    Stockholder Approval.    This Plan, and any amendments hereto
requiring stockholder approval pursuant to Section 10 hereof, are subject to
approval by vote of the stockholders of the Company at the next annual or
special meeting of stockholders following adoption by the Board.

        14.    Withholding.    The Company’s obligation to issue or deliver
Shares or pay any amount pursuant to the terms of any Awards granted hereunder
shall be subject to satisfaction of applicable federal, state and local tax
withholding requirements. To the extent provided in the applicable Agreement and
in accordance with rules prescribed by the Committee, a Participant may satisfy
any such withholding tax obligation by any of the following means or by a
combination of such means: (a) tendering a cash payment, (b) authorizing the
Company to withhold Shares otherwise issuable to the Participant, or
(c) delivering to the Company already-owned and unencumbered Shares.

        15.    Term of Plan.    Unless sooner terminated by the Board pursuant
to Section 10, this Plan shall terminate on the date that is ten (10) years
after the earlier of that date that the Plan is adopted by the Board or approved
by the Company’s stockholders, and no Awards may be granted after such date. The
termination of this Plan shall not affect the validity of any Awards outstanding
on the date of termination.

        16.    Indemnification of Committee.    In addition to such other rights
of indemnification as they may have as members of the Board or Committee,
members of the Committee shall be indemnified by the Company against all
reasonable expenses, including attorneys’ fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with this
Plan or any Award granted

 

5

--------------------------------------------------------------------------------


 

 

hereunder, and against all amounts reasonably paid by them in settlement thereof
or paid by them in satisfaction of a judgment in any such action, suit or
proceeding, if such members acted in good faith and in a manner which they
believed to be in, and not opposed to, the best interests of the Company.

        17.    General Provisions.

        17.1. The establishment of this Plan shall not confer upon any Eligible
Person any legal or equitable right against the Company, any Affiliate or the
Committee, except as expressly provided in this Plan. Participation in this Plan
shall not give an Eligible Person any right to be retained in the service of the
Company or any Affiliate.

        17.2. Neither the adoption of this Plan nor its submission to the
Company’s stockholders shall be taken to impose any limitations on the powers of
the Company or its Affiliates to issue, grant, or assume options, warrants,
rights, or restricted stock, or other awards otherwise than under this Plan, or
to adopt other stock option, restricted stock, or other plans, or to impose any
requirement of stockholder approval upon the same.

        17.3. The interests of any Eligible Person under this Plan are not
subject to the claims of creditors and may not, in any way, be assigned,
alienated or encumbered except to the extent provided in an Agreement.

        17.4. This Plan shall be governed, construed and administered in
accordance with the laws of the State of Delaware.

        17.5. The Committee may require each person acquiring Shares pursuant to
Awards granted hereunder to represent to and agree with the Company in writing
that such person is acquiring the Shares without a view to distribution thereof.
The certificates for such Shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer. All certificates for
Shares issued pursuant to this Plan shall be subject to such stock transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed or
interdealer quotation system upon which the Common Stock is then quoted, and any
applicable federal or state securities laws. The Committee may place a legend or
legends on any such certificates to make appropriate reference to such
restrictions.

        17.6. The Company shall not be required to issue any certificate or
certificates for Shares with respect to Awards granted under this Plan, or
record any person as a holder of record of such Shares, without obtaining, to
the complete satisfaction of the Committee, the approval of all regulatory
bodies deemed necessary by the Committee, and without complying to the Board’s
or Committee’s complete satisfaction, with all rules and regulations, under
federal, state or local law deemed applicable by the Committee.

        17.7. To the extent that the Plan provides for issuance of stock
certificates to reflect the issuance of Shares, the issuance may be effected on
a noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange or automated dealer quotation system on which the
Shares are traded.

 

6

--------------------------------------------------------------------------------